Proceeding to review a determination of the State Commissioner of Housing permitting appellant’s landlord, a limited dividend housing company governed by article IX of the Public Housing Law, to proceed to evict appellant from an apartment, on the ground that the apartment is underoecupied. The appeal is from an order made on reargument dismissing the proceeding. Appellant contends that a maid or practical nurse is a member of the family unit. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.